Citation Nr: 9915372	
Decision Date: 05/05/99    Archive Date: 06/07/99

DOCKET NO.  97-31 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hypertension and a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
February 1962.  He also served in the Missouri Army National 
Guard from February 1974 to February 1985, with four years, 
nine months and 15 days prior reserve component service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the veteran's application 
to reopen his claim for service connection for hypertension 
and a heart condition.


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1990, the RO 
denied the veteran's claim for service connection for 
hypertension and coronary artery disease.

2.  The veteran has submitted evidence which bears directly 
but not substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, but is 
not so significant that it must be considered to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision of August 1990 denying service 
connection for hypertension and coronary artery disease is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991) and §§ 7103, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 20.1103 (1998).

2.  The evidence received since the September 1990 denial is 
new but not material; thus, the requirements to reopen the 
claim of entitlement to service connection for hypertension 
and a heart condition have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a heart 
condition was denied in August 1990 by the RO.  The denial 
included a denial of hypertension in addition to coronary 
artery disease.  The veteran filed an application to reopen 
his claim for service connection in June 1996 and the RO 
denied this claim in October 1996 on the ground that new and 
material evidence had not been submitted.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's August 1990 determination, that determination 
is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West,, No. 97-2180, slip 
op. at 7 (U.S. Ct. Vet. App. Feb. 17 1999).  On appellate 
review, the Board must consider all evidence submitted since 
the claim was finally disallowed.  See Elkins v. West, No. 
97-1534, slip op. at 7-8 (U.S. Ct. Vet. App. Feb. 17 1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, slip. op. at 4.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

As of the RO's August 1990 decision the evidence of record in 
the claims file was the following:  Service medical records 
from active duty; Missouri National Guard medical records; 
Leavenworth, Kansas VA medical center (VAMC) treatment 
records dated March 1985 to June 1985 and April 1990 to May 
1990; and two undated newspaper articles.

The service medical records from active duty do not contain 
any diagnosis of or treatment for heart disease or 
hypertension.  They do contain a report dated in December 
1961, in which the veteran reported he had blacked out and 
was short of breath.  He was diagnosed with otitis media and 
pharyngitis.  No other such incidents are noted in the 
records.  On his report of medical history at discharge, the 
veteran stated he had experienced shortness of breath, night 
sweats and pain or pressure in the chest, among other 
conditions.  

The National Guard medical records show that on August 1, 
1984, the veteran passed out while on active duty for 
training.  He was diagnosed with heat exhaustion and 
dehydration.  It was noted he had left his asthma medication 
at home.  After resting and receiving fluids, the veteran 
requested to be returned to his unit.  Two days later he 
almost passed out in the clinic's reception area.  He 
complained of dizziness, upset stomach and headaches.  He was 
diagnosed with viral gastroenteritis.  He continued to 
complain of headaches the following day.  Medical records do 
not show further entries regarding this episode.  However, an 
incident occurring several days later is documented in the 
newspaper articles submitted by the veteran.  These articles 
state that on August 8, 1984, the veteran passed out during 
field training exercises and was revived through cardio-
pulmonary resuscitation by a medic.  According to the 
article, the veteran was taken to a medical facility where he 
recovered and returned to duty.  There is no record in the 
national guard medical records of this incident.

Post-service medical records from 1985 show the veteran was 
admitted several times to the Leavenworth VAMC due to 
epigastric pain, and was diagnosed with a number of 
conditions, none of which were heart related or hypertension.  
On one occasion he reported a history of cardiac arrest in 
August 1984.  He underwent a cholecystectomy in April 1985.  
Records from April 1990 VAMC admissions contain diagnoses of 
stable cardiac angina, coronary artery disease, and a history 
of hypertension.

Pertinent records which have been associated with the claims 
file subsequent to the RO's August 1990 decision are as 
follows:  Leavenworth, Kansas VAMC treatment records from 
April 1996 to September 1996; September 1997 statement of 
veteran's wife; September 1997 of certified nurse aide; March 
1996 MRI report performed at Kansas City VAMC; and statements 
from the veteran.

These records show that in May 1996, the veteran had coronary 
artery disease and hypertension as well as unstable angina.  
He was admitted to the hospital in April 1996 and his angina 
was stabilized.  He also was admitted in August 1996 due to 
exertional chest pain and shortness of breath.  The March 
1996 MRI report contains an evaluation of the veteran's 
brain.  It does not contain findings related to a heart 
condition or hypertension.  The report indicates mild 
cortical atrophy; no evidence of intracranial mass, edema or 
any midline shift; and small focal area of increased signal 
intensity on the left side of the brain stem, probably 
representing an old infarction.

The statements of the veteran's wife and home health care 
worker dated September 1997 describe the worsening of the 
veteran's condition.  The veteran states that he suffered a 
heart attack in 1984 during active duty for training for the 
reserves.  He also asserts that findings from the March 1996 
MRI are consistent with a heart attack in 1984.  He further 
asserts that the MRI findings confirm a diagnosis during 
active service in August 1961 of partial left hemiparesis, 
rendered when the veteran reported decreased strength of the 
left arm.  Service medical records show that at the time of 
the 1961 diagnosis, an electroencephalogram was performed 
with normal results.

The evidence submitted subsequent to the September 1990 
denial bears directly, but not substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.  A 
veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The veteran was previously denied service 
connection because there was no medical evidence that the 
veteran's heart condition and hypertension are related to his 
period of active service or national guard duty.  The new 
evidence submitted by the veteran does not show a nexus 
between the veteran's current disorders and periods of 
service, but rather shows only current treatment for his 
condition.  There is no medical opinion presented which would 
indicate that the veteran's heart condition and hypertension 
first manifested during service or are related to any 
ailments during service.  Rather, this belief is advanced by 
the veteran, who maintains that he suffered a heart attack in 
August 1984 while on reserve duty, or, alternatively, that 
the March 1996 MRI confirms an inservice coronary episode in 
1961.  Lay evidence, however, is not sufficient to show a 
nexus to the period of service for the purpose of 
establishing service connection.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  In the absence of 
competent medical evidence linking the current disability to 
an in-service injury or disease, service connection is not 
established.  See Epps v. Gober, 126 F.3d 1464, 1467-68 
(1997).

The Board has considered the assertion that one of the lay 
statements indicating the contended causal relationship is 
from a certified nurse's assistant.  However, there is no 
suggestion from the record, nor is it contended, that the 
nurse's assistant has any specialized training in the field 
of diagnosis or causation of cardiovascular disease or 
hypertension.
As to the veteran's contention that he had a heart attack 
while on active duty, his assertion is not new as it is 
duplicative of his statements which were of record at the 
time of the prior final denial of the 1990.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, the veteran's 
statement is not material evidence since, as a layman, he has 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition, and his statements on such matters 
do not constitute material evidence to reopen his claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  The Board notes that 
the service medical records do not suggest he had a heart 
attack while on active duty or active duty for training.  
These records indicate that the underlying problems during 
the period of time in question (August 1984) were heat 
exhaustion and dehydration, gastroenteritis, and possible 
asthma rather than heart disease.  The newspaper article 
pertaining to the incident indicates that the veteran 
received cardiopulmonary resuscitation but there is no 
indication that there was underlying heart disease or 
hypertension at that time.  The only cause apparent for 
unconsciousness from the medical evidence is heat exhaustion.  
There is no medical evidence that links cardiovascular 
disease or hypertension to heat exhaustion.

The veteran has also alleged that an MRI study in March 1996 
showing an old infarction and a complaint of left-sided 
weakness at that time is causally linked to a finding of left 
hemiparesis in 1961 while on active duty.  While this 
assertion is new, it is not material evidence because, being 
a layman, he is not competent to give an opinion regarding 
medical causation or diagnosis.  Espiritu, supra.  The 
service medical records do show that the veteran complained 
of a partial left hemiparesis in 1961 as alleged but an EEG 
at that time was normal and there was no suggestion of 
underlying cardiovascular disease or for decades thereafter.  
There is no medical evidence indicating a relationship 
between the probable area of an old infarction in the brain 
in 1996 and any incident of service.  The additional evidence 
is not material because it does not medically link the 
condition with remote events of service.  Elkins v. Brown, 8 
Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).  

For the foregoing reasons, the evidence submitted subsequent 
to the August 1990 denial of the veteran's claim for service 
connection is new but not material, and does not warrant the 
reopening of the claim.  The Board need not engage in any 
further analysis.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a heart condition and 
hypertension not having been submitted, the claim is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

